Case 0:19-cv-62543-RKA Document 4 Entered on FLSD Docket 10/16/2019 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                CASE NO: 19-cv-62543-Altman/Hunt

 IGNATIOS KAZOGLOU,

          Plaintiff,

 vs.

 AMERICAN EXPRESS
 NATIONAL BANK and
 NATIONWIDE CREDIT, INC.,

          Defendants.
                                   /

                                       AMENDED COMPLAINT
                                          JURY DEMAND

          1.      Plaintiff alleges violation of the Telephone Consumer Protection Act, 47 U.S.C

 §227, et seq. (“TCPA”).

                                  JURISDICTION AND VENUE

          2.      This Court has jurisdiction under 28 U.S.C. §§1331. Mims v. Arrow Fin. Servs.

 LLC, 132 S. Ct. 740 (U.S. 2012). Mims v. Arrow Fin. Servs. LLC, 2012 U.S. LEXIS 906 (U.S.

 2012).

                                             PARTIES

          3.      Plaintiff, IGNATIOS KAZOGLOU, is a natural person, and citizen of the State of

 Florida, residing in Broward County, Florida.

          4.      Defendant, AMERICAN EXPRESS NATIONAL BANK, (“Amex”) is a national

 banking association with its principal place of business at 4315 South 2700 West, Salt Lake City,

 UT 84184.
Case 0:19-cv-62543-RKA Document 4 Entered on FLSD Docket 10/16/2019 Page 2 of 4




         5.      Defendant, NATIONWIDE CREDIT, INC., ("NATIONWIDE") is a corporation

 and citizen of the State of Georgia with its principal place of business at 1000 Abernathy Rd.,

 Suite 200, Atlanta, Georgia 3032, and its registered agent for service of process is CT

 Corporation System, 1200 S. Pine Island Rd., Plantation, FL 33324.

         6.      Because AMEX is the creditor on whose behalf NATIONWIDE placed the calls,

 it is jointly and severally liable to Plaintiff with respect to the alleged violations of the TCPA.

 The Federal Communications Commission has held: “Similarly, a creditor on whose behalf an

 autodialed or prerecorded message call is made to a wireless number bears the responsibility for

 any violation of the Commission’s rules.” FCC, IN THE MATTER OF RULES AND

 REGULATIONS IMPLEMENTING THE TELEPHONE CONSUMER PROTECTION ACT

 OF 1991: REQUEST OF ACA INTERNATIONAL FOR CLARIFICATION AND

 DECLARATORY RULING, 07-232, ¶10, (2007), (“FCC RUL. 07-232”).

                                    FACTUAL ALLEGATIONS

         7.      Nationwide, on behalf of Amex, left dozens of pre-recorded telephone messages

 on Plaintiff's cellular telephone and called and hung-up without leaving messages on other

 occasions, ("the telephone messages").

         8.      Plaintiff believes Defendant, Nationwide, was calling him in an effort to collect a

 debt allegedly due from him.

         9.      Nationwide used an automatic telephone dialing system or a pre-recorded or

 artificial voice to place telephone calls to Plaintiff’s cellular telephone.

         10.     None of Nationwide's telephone calls placed to Plaintiff were for “emergency

 purposes” as specified in 47 U.S.C. §227 (b)(1)(A).

         11.     Defendants willfully or knowingly violated the TCPA.




                                                    2
Case 0:19-cv-62543-RKA Document 4 Entered on FLSD Docket 10/16/2019 Page 3 of 4




                                      3
Case 0:19-cv-62543-RKA Document 4 Entered on FLSD Docket 10/16/2019 Page 4 of 4




                                COUNT I
          VIOLATION OF THE TELEPHONE CONSUMER PROTECTION ACT

        12.     Plaintiff incorporates Paragraphs 1 through 11.

        13.     Defendant, or others acting on its behalf, placed non-emergency telephone calls to

 Plaintiff’s cellular telephone using an automatic telephone dialing system or pre-recorded or

 artificial voice violation of 47 U.S.C § 227 (b)(1)(A)(iii).

        WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and

 against Defendant for:

                a.        Damages;

                b.        a declaration that Defendants calls violate the TCPA;

                c.        a permanent injunction prohibiting Defendant from placing non-

                emergency calls to the Plaintiff's cellular telephone using an automatic telephone

                dialing system or pre-recorded or artificial voice; and

                d.        Such other or further relief as the Court deems proper.

                                               JURY DEMAND

         Plaintiff demands trial by jury.

                                                Debt Shield Law, P.A.
                                                Attorney for Plaintiff
                                                3440 Hollywood Blvd., Suite 415
                                                Hollywood, FL 33021
                                                Tel: 754-800-5299
                                                Fax: 305-503-9457
                                                service@debtshieldlawyer.com
                                                joel@debtshieldlawyer.com

                                                 /s/ Joel D. Lucoff
                                                Joel D. Lucoff
                                                Fla. Bar No. 192163




                                                   4
